Citation Nr: 0511104	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to August 
1946, and from September 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the veteran's application to reopen a 
claim for service connection for bilateral hearing loss.  In 
January 2004, a Decision Review Officer of the RO also denied 
the veteran's application to reopen the claim.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The claim for service connection for bilateral hearing 
loss was previously denied in an August 1966 RO decision that 
the veteran did not timely appeal.  Evidence received since 
then is cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for bilateral hearing loss, and 
the August 1966 RO decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for bilateral hearing loss.  This claim was previously denied 
in an August 1966 RO decision, which the veteran did not 
appeal.  See 38 U.S.C.A. § 7105 (West 2002).  Unappealed RO 
decisions are final, with the exception that a claim may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed his 
application to reopen his claim in November 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of the final RO decision in 1966, the pertinent 
evidence of record included only the veteran's service 
medical records.  His service medical records are negative 
for any complaint of hearing loss.  The veteran's induction 
examination, dated in July 1943, shows his hearing as normal.  
In July 1945, the veteran was treated for an ear infection 
(otitis externa).  His separation examination dated in July 
1946 was negative for any residual disability resulting from 
the ear infection, and his hearing was shown to be normal.  
When the veteran was recalled for extended active duty in 
1951, he again underwent examination.  The examination 
report, dated in September 1951, indicated that his hearing 
was within normal limits and he was not shown to have 
required any treatment for an ear infection.  His separation 
examination, dated in February 1953, and a periodic physical 
examination conducted for the Reserve Corps in November 1955, 
similarly were negative for any evidence of an ear condition, 
and his hearing was shown to be within normal limits.  

Finding that any ear trouble the veteran experienced in 
service was an acute and transitory condition from which the 
veteran recovered, the RO denied the veteran's claim for 
service connection.

After the denial of his claim, the veteran again sought 
service connection for bilateral hearing loss in November 
2002, that is, many years later.  Evidence received since the 
last RO decision includes the veteran's statements that he 
currently has a hearing loss as a result of his exposure to 
the effects of war in World War II, and due to noise exposure 
experienced while servicing aircraft in service.  While the 
veteran's new statements are mainly cumulative of statements 
previously recorded at the time of the August 1966 rating 
decision, to the extent that he has made any new factual 
allegations relating his current problems, those statements 
are not material.  The veteran, as a layperson, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While he can describe symptoms (including worsening of 
symptoms), he lacks the medical competence to relate those 
symptoms to a particular circumstance, such as hearing loss.

The veteran additionally submitted private medical records 
from Professional Hearing Aids Service, Inc., dated in 
November 2002, which show that he currently has bilateral 
hearing loss.  These records are new, but they are not 
material, as they do not relate any current hearing loss to 
the veteran's service or to any incident of that service.

The Board concludes that new and material evidence has not 
been submitted since the August 1966 RO decision.  Thus, the 
claim for service connection for bilateral hearing loss is 
not reopened, and the prior RO decision remains final.

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).   As explained in detail above, the veteran has not 
presented new and material evidence to reopen his claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.

That notwithstanding, the Board finds that all notification 
and development action needed to render a fair decision on 
the petition to reopen has been accomplished.  The RO sent 
the veteran correspondence in December 2002; and a statement 
of the case in January 2004.  Taken together, these documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision.  There can be no harm to the veteran, 
as the VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, the VA has 
satisfied its "duty to notify the veteran."

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant evidence that should be obtained with 
regard to this claim.  

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claim 
and that no additional assistance would aid in further 
developing his claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  



The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  

ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


